Case 20-20425-GLT         Doc 241-1 Filed 02/23/21 Entered 02/23/21 13:33:55                 Desc
                              Proposed Order Page 1 of 7



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE:                                            Bankruptcy No. 20-20425-GLT

 VIDEOMINING CORPORATION,                          Chapter 11

 Debtor.                                           Document No. ____

                                                   Related to Doc. Nos. 102, 113, 179, 180, 181,
                                                   189, 208 & 235

 FIFTH STIPULATION AND CONSENT ORDER MODIFYING AND EXTENDING
ORDERS AUTHORIZING DIP FINANCING AND USE OF CASH COLLATERAL AND
         AUTHORIZING AMENDMENT OF DIP LOAN DOCUMENTS

       Upon the agreement and stipulation of Enterprise Bank (“Enterprise”), White Oak Business

Capital, Inc. (“White Oak”), the Internal Revenue Service of the United States (“IRS”), the above-

captioned Debtor, Rajeev Sharma and Vishnu Sharma (the “Sharmas”, and together with

Enterprise, White Oak, the IRS, and the Debtor, referred to herein as the “Parties”), by and through

their undersigned counsel, to the terms and conditions set forth in this Fifth Stipulation and

Consent Order (this “Fifth Stipulation”); and the Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334; and venue being proper in this Court pursuant to 28 U.S.C.

§§ 1408 and 1409; the Court finding that due notice and such opportunity for a hearing as is

appropriate under the circumstances has occurred and that no further notice to any party in interest

is required; and this matter being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and after

due deliberation and good and sufficient cause appearing therefor;

       IT IS hereby STIPULATED, AGREED, and ORDERED as follows:

       1.      Pursuant to the terms of the Final Order Authorizing Use of Cash Collateral

Through May 8, 2020 entered by the Court on March 12, 2020 (ECF No. 102) (the “Final Cash

Collateral Order”) and the Modified Final Order Authorizing Debtor to Obtain Post-Petition

Financing entered by the Court on March 19, 2020 (ECF No. 113) (the “Final DIP Order”) along
Case 20-20425-GLT          Doc 241-1 Filed 02/23/21 Entered 02/23/21 13:33:55               Desc
                               Proposed Order Page 2 of 7



with the Stipulation and Consent Order (1) Modifying and Extending Orders Authorizing DIP

Financing and Use of Cash Collateral and (2) Authorizing Amendment of DIP Loan Documents

entered on August 21, 2020 (ECF No. 181) (the “First Stipulation”), the Second Stipulation and

Consent Order Modifying and Extending Orders Authorizing DIP Financing and Use of Cash

Collateral entered on September 25, 2020 (ECF No. 189) (the “Second Stipulation”), the Third

Stipulation and Consent order Modifying and Extending Orders Authorizing DIP Financing and

Use of Cash Collateral entered on November 24, 2020 (ECF No. 208)(the “Third Stipulation”) and

the Fourth Stipulation and Consent Order Modifying and Extending Orders Authorizing Use of

Cash Collateral (ECF No.235) (the “Fourth Stipulation” and together with the Final Cash

Collateral Order, the Final DIP Order, the First Stipulation, the Second Stipulation and the Third

Stipulation, the “Orders”), the maximum financing available to the Debtor under the DIP Loan (as

defined in the Orders) was $210,000 and the Debtor is authorized to use cash collateral through

February 26, 2021.

       2.      The Parties have agreed to further modify and extend the Orders under the terms

and conditions of this Fifth Stipulation.

       3.      The Parties have agreed that the maximum financing available to the Debtor under

the DIP Loan (as defined in the Orders) should be increased from $210,000.00 to $335,000.00.

The DIP Loan increase of $125,000 is referred to herein as the “DIP Increase”. The definition of

DIP Loan in the Orders is hereby amended to include the DIP Increase.

       4.      The Parties have agreed that the President and principal owner of the Debtor,

Rajeev Sharma, along with his spouse, Vishnu Sharma will guaranty the DIP Loan (the “Sharma

Guaranty”) and provide collateral to secure such guaranty in the form of a cash deposit of $125,000

(the “Security Deposit”), which funds were in Mr. Sharma’s Individual Retirement Account

(“IRA”) as of October 7, 2020, the date on which Rajeev Sharma and Vishnu Sharma filed a
Case 20-20425-GLT          Doc 241-1 Filed 02/23/21 Entered 02/23/21 13:33:55                    Desc
                               Proposed Order Page 3 of 7



Chapter 7 Bankruptcy at Case Number 20-22860- GLT. The IRA was scheduled as exempted in

the Chapter 7 Bankruptcy Case. The Security Deposit will be held by Enterprise.

        5.      The Debtor, Rajeev Sharma, Vishnu Sharma and Enterprise are hereby authorized

to execute all necessary documents and take all necessary actions to memorialize the Sharma

Guaranty of the DIP Loan, and to establish and fund the Security Deposit to secure such guaranty

as described herein and in the DIP Loan Documents.

        6.      Notwithstanding anything contained in the Loan Documents, the Security Deposit

is being provided solely as security for the DIP Loan and shall not be used to satisfy any other

current or future obligations owed by the Debtor, Rajeev Sharma and Vishnu Sharma to Enterprise.

Upon repayment of the DIP Loan in full, the Security Deposit will be released to Rajeev Sharma

or his designee.

        7.      Pursuant to Section 364(c)(2) of the Bankruptcy Code, and to secure the payment

in full of the Sharma Guaranty, Enterprise is granted a senior first priority security interest and lien

in and to the Security Deposit in addition to its common law rights of set off, including priority

over any liens acquired or perfected under Section 546(b) of the Bankruptcy Code, and the

definition of “DIP Lien” in the Final DIP Order is hereby amended to include such senior first

priority lien in and to the Security Deposit.

        8.      Notwithstanding the terms of the Orders, after the entry of this Fifth Stipulation,

the Debtor may request advances and Enterprise may make advances in its discretion on the DIP

Increase up to the amount of the Security Deposit, so long as the maximum outstanding amount of

the DIP Loan does not exceed $335,000 at any given time. All other prior and future Advances

under the DIP Loan Documents remain subject to the terms of Paragraph 6 of the Final DIP Order,

as amended.
Case 20-20425-GLT         Doc 241-1 Filed 02/23/21 Entered 02/23/21 13:33:55                Desc
                              Proposed Order Page 4 of 7



       9.      If an Event of Default as defined in the DIP Loan Documents occurs and continues

beyond all applicable cure periods, in addition to all other rights and remedies, Enterprise may,

but is not required to, enforce the Sharma Guaranty provided that Enterprise will forbear from

exercising its rights under the Sharma Guaranty for ninety (90) days after a declaration of default

and provided that Enterprise shall first seek to recover from the Debtor’s outstanding Accounts

Receivable. Notice of any declaration of default shall be promptly provided to the Debtor, Rajeev

Sharma, Vishnu Sharma and White Oak. After the expiration of ninety (90) days, Enterprise shall

be entitled to set off any outstanding amounts owed under it against the balance of the Security

Deposit. Such guaranty enforcement and set off may occur without the need to seek relief from

the automatic stay provisions of Section 362 of the Code in the cases pending at Bankruptcy Case

No. 20-20425-GLT or Bankruptcy Case No. 20-22860- GLT, or any other order of Court and the

automatic stay provisions of Section 362 are hereby lifted to allow for such remedy. The Parties

hereby consent to Enterprise’s exercise of this remedy as described herein and in the DIP Loan

Documents.

       10.     Paragraph 10(g) of the Final DIP Order is hereby modified so that the reference to

“November 15, 2020” is deleted and replaced with “March 31, 2021”.

       11.     The Final DIP Order is hereby modified so that all references to “$210,000” are

deleted and replaced with “$335,000”.

       12.     The Debtor and Enterprise are hereby authorized to take such actions that are

reasonably necessary to effectuate the increase in the maximum amount of the DIP Loans from

$210,000 to $335,000, including, without limitation, amending, restating, supplementing, or

otherwise modifying the existing DIP Loan Documents and executing new loan documents, in

substantially the form attached to this Order as Exhibit A.
Case 20-20425-GLT           Doc 241-1 Filed 02/23/21 Entered 02/23/21 13:33:55             Desc
                                Proposed Order Page 5 of 7



       13.     All references to the “DIP Loan Documents” in the Final DIP Order will be deemed

to include all new loan documents executed, and all documents amended, restated, supplemented,

or otherwise modified, pursuant to paragraph 11 of this Fifth Stipulation. Any provision in the

new or amended DIP Loan Documents which relates to the Debtor's insolvency or bankruptcy as

an event of default is hereby stricken. Notwithstanding anything to the contrary in the new or

amended DIP Loan Documents, Enterprise may not confess judgment against the Debtor upon the

occurrence of an Event of Default without first seeking authority from the Court; provided,

however, other than paragraph 8 herein, there is nothing in this Stipulation and Consent Order or

elsewhere that restricts or limits Enterprise's rights or remedies against the Guarantors upon the

occurrence of an Event of Default, including, without limitation, Enterprise's right to confess

judgment jointly and severally against the Guarantors.

       14.     The Debtor is hereby authorized to use cash collateral through March 31, 2021,

consistent with the Orders and the budget attached hereto as Exhibit B, which budget has been

agreed to by the Parties.

       15.     Except as expressly modified hereby, all terms and conditions of the Orders remain

in full force and effect. Capitalized terms not otherwise defined in this Stipulation and Consent

order shall have the meanings ascribed to such terms in the Orders.

       16.     Except as expressly provided in this Consent Order, nothing herein waives,

prejudices, or otherwise affects the rights and remedies of the Parties, whether under the

Bankruptcy Code, applicable non-bankruptcy law, the Orders, the DIP Loan Documents, at law or

in equity, or otherwise, and all such rights and remedies are hereby reserved.


                              [Signatures appear on following page]
Case 20-20425-GLT    Doc 241-1 Filed 02/23/21 Entered 02/23/21 13:33:55      Desc
                         Proposed Order Page 6 of 7



CONSENTED AND AGREED TO:                   CONSENTED AND AGREED TO:


/s/ Ryan J. Cooney______________________   /s/ Thomas D. Maxson___________________
Ryan J. Cooney                             William E. Kelleher, Jr.
(PA ID No. 319213)                         (PA ID No. 30747)
223 Fourth Avenue, 4th Fl.                 Thomas D. Maxson
Pittsburgh, PA 15222                       (PA ID No. 63207)
Phone: (412) 392-0330                      Daniel P. Branagan
Fax: (412) 392-0335                        (PA ID No. 324607)
rcooney@lampllaw.com
                                   DENTONS COHEN & GRIGSBY P.C.
Dated: February 23, 2021           625 Liberty Avenue
                                   Pittsburgh, PA 15222-3152
Counsel for Debtors RAJEEV SHARMA, Phone: (412) 297-4900
VISHNU SHARMA and,                 Fax: (412) 209-0672
VIDEOMINING CORPORATION            bill.kelleher@dentons.com
                                   thomas.maxson@dentons.com
                                   daniel.branagan@dentons.com

                                           Dated: February 23, 2021

                                           Counsel for ENTERPRISE BANK


                       [Signatures continue on following page]
Case 20-20425-GLT      Doc 241-1 Filed 02/23/21 Entered 02/23/21 13:33:55           Desc
                           Proposed Order Page 7 of 7



CONSENTED AND AGREED TO:                       CONSENTED AND AGREED TO:

/s/ Jill L. Locnikar______________________     /s/ Jeffrey M. Rosenthal__________________
Jill L. Locnikar                               Jeffrey M. Rosenthal
Assistant U.S. Attorney                        MANDELBAUM SALSBURG P.C.
Civil Division                                 3 Becker Farm Road
Joseph F. Weis, Jr. United States Courthouse   Roseland, NJ 07068
700 Grant Street, Suite 4000
Pittsburgh, PA 15219                 George T. Snyder
(412) 894-7429 (phone)               PA ID No. 53525
(412) 644-6995 (fax)                 Stonecipher Law Firm
jill.locnikar@usdoj.gov              125 1st Avenue
                                     Pittsburgh, PA 15222
Dated: February 23, 2021             (412) 391-8510 (phone)
                                     (412) 391-8522 (fax)
Counsel for INTERNAL REVENUE SERVICE gsnyder@stonecipherlaw.com
OF THE UNITED STATES
                                     Dated: February 23, 2021

                                               Counsel for WHITE       OAK     BUSINESS
                                               CAPITAL, INC.




SO ORDERED:

Dated: _________________ ___, 2021             _____________________________________
                                               Gregory L. Taddonio
                                               United States Bankruptcy Judge
